DETAILED ACTION
	This is the first office action on the merits of the instant application subsequent to a request for continued examination filed July 29, 2022, including a submission wherein claims 1, 8-10 and 13-14 are amended and new claims 15-17 are presented for consideration.  Claims 4 and 11-12 having been previously cancelled, claims 1-3, 5-10 and 13-17 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  No substantive argument was presented for patentability of the dependent claims save for their dependence from the independent claims and the asserted shortcomings of the references relied upon in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 2016/0054735 A1) in view of Konrardy et al. (US 2020/0317216 A1).
Regarding claim 1, Switkes teaches traveling assistance device, comprising: 
a set of sensors configured to (Switkes [Fig. 12]):
acquire outside-vehicle information (Switkes [0061] upcoming features of the road or greater environment may be identified from various data and sources, such as sensor data); and
acquire driver information associated with a traveling assistance target vehicle (Switkes [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0073] individual driver performance information may be tracked and identified); and
a processor configured to:
set a traveling schedule route of the traveling assistance device based on the acquired driver information (Switkes [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such);
communicate with an external device that provides leading vehicle information (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle; [0088] the calculations for control with regards to the vehicles can be communicated between the fleet manager via communication link, and based on this data the following gap can be adjusted); 
detect a first leading vehicle based on the leading vehicle information (Switkes [0060] the system identifies a vehicle available for coordination, wherein the identified vehicle may be a leading vehicle available for linking); and
start execution of following traveling control to follow the detected first leading vehicle, (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles; [0071] the critical priority data is used to actively control the trailing device, such as acceleration, braking, range or relative speed, etc., and such data may be received (coming from the leading vehicle), or transmitted), 
wherein the execution of the following traveling control is started based on the acquired outside-vehicle information, the leading vehicle information, the set traveling schedule route, a traveling schedule time of the traveling assistance device, and the acquired driver information (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle; [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such).
Switkes et al. does not expressly teach, where Konrardy et al. teaches, that the driver information indicates a recognition ability of a peripheral environment of the driver (Konrardy et al., at least para. [0151], “At block 704, the on-board computer 114 may monitor operation of the vehicle 108 during operation. Such monitoring may include collecting operating data for the vehicle 108, or it may be limited to monitoring location, current autonomous operation feature usage levels, and one or more environmental conditions in the vehicle operating environment. The location of the vehicle 108 may be determined using the GPS unit 206 or other geolocation components within the vehicle (including geolocation components within the mobile device 108). An indication of such location may be used to determine the current road segment the vehicle is traversing along a route. For example, the vehicle 108 may be proceeding along a route between origin and destination locations, which route may include a plurality of connecting road segments. The operation of the vehicle 108 may be monitored in part using the sensors 120 within the vehicle 108 to determine location and environmental conditions, such as weather, traffic, construction, or other conditions. In some embodiments, the sensors 120 may also monitor a vehicle operator to determine condition of the vehicle operator (e.g., attentiveness, distraction, drowsiness, impairment, etc.), which may be used to determine the relative risks of manual and autonomous operation. In further embodiments, the on-board computer 114 may further determine a status of the one or more autonomous operation features, which may include an evaluation of whether the autonomous operation features are functioning properly, damaged, or inoperable. Similar status or quality determinations may be made for sensors 120 used by the autonomous operation features, the status of which may impact the effectiveness of the features in controlling the vehicle 108.”; and para. [0160], “Vehicle operators may vary in their levels of experience operating vehicles, impairment levels, or ability to effectively monitor and respond to conditions while manually controlling vehicles. For example, new drivers may be capable of safely piloting a vehicle in good weather in light traffic, but they may lack the ability to safely drive in more challenging conditions. As another example, drivers with poor eyesight may be significantly less safe when driving at night or in inclement weather. Further, vehicle operators or owners may wish to prevent manual operation when by operators who are impaired (e.g., drowsy, distracted, or intoxicated).”).  It would have been obvious to incorporate the teaching of Konrardy et al. into the system of Switkes et al. for the purpose of adapting to differing capabilities of the vehicle operator in differing conditions, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 8 is rejected under the same rationale as claim 1. 

	Regarding claim 2, Switkes teaches traveling assistance device according to claim 1, wherein the processor is further configured to: 
communicate with the detected first leading (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle); 
acquire traveling environment information from the detected first leading vehicle (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle), and start the execution of the following traveling control based on the acquired traveling environment information (Switkes [0059] the leading truck’s control unit can send data to the trailing truck, advising of the data sensed (motion, external objects, etc.) and the actions being taken by the leading truck. The following truck’s control unit then operates on that data to take appropriate action).  

Regarding claim 5, Switkes teaches the traveling assistance device according to claim 1, wherein processor is further configured to generate leading vehicle use information that indicates a use status of the detected first leading vehicle associated with the following traveling control (Switkes [0049] the control processor in the lead truck communicates its status to the control processor in the trailing truck, to cause the trucks to move into close proximity to one another (control the vehicle)).  

Regarding claim 6, Switkes teaches the traveling assistance device according to claim 1, wherein the processor is further configured to:
acquire traveling assistance information (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle), and 
perform assistance traveling control based on the traveling assistance information at a time of determination that no candidate vehicle is present as the first leading vehicle during traveling in an assistance section requiring traveling assistance, wherein the determination that no candidate vehicle is present as the first leading vehicle is based on the leading vehicle information (Switkes [0053] the system may malfunction and due to failures, or [0043] some areas of roadways will not be adequate for linking and disable the link, and the leader vehicle may not be recognized (no leading vehicle is present). [0053] The system may react by control the vehicle to reduce the engine or start braking to ensure safe gap between the leading vehicle and the following vehicle; [0060] the system may identify leading vehicle that is available for linking, depending on the vehicle positioning, weight of the load, and other factors. If they vehicle is unavailable, the system returns to coordination mode).  

Regarding claim 15, the driver information indicating the recognition ability of the peripheral environment includes a daytime eyesight, a far eyesight, a hearing ability, and a viewing angle of the driver (Konrardy et al., at least para. [0160], “Vehicle operators may vary in their levels of experience operating vehicles, impairment levels, or ability to effectively monitor and respond to conditions while manually controlling vehicles. For example, new drivers may be capable of safely piloting a vehicle in good weather in light traffic, but they may lack the ability to safely drive in more challenging conditions. As another example, drivers with poor eyesight may be significantly less safe when driving at night or in inclement weather. Further, vehicle operators or owners may wish to prevent manual operation when by operators who are impaired (e.g., drowsy, distracted, or intoxicated).”).
Regarding claim 16, the driver information further indicates at least one of operation ability of the driver, a degree of fatigue of the driver, or a degree of concentration of the driver (Konrardy et al., at least para. [0160], “Vehicle operators may vary in their levels of experience operating vehicles, impairment levels, or ability to effectively monitor and respond to conditions while manually controlling vehicles. For example, new drivers may be capable of safely piloting a vehicle in good weather in light traffic, but they may lack the ability to safely drive in more challenging conditions. As another example, drivers with poor eyesight may be significantly less safe when driving at night or in inclement weather. Further, vehicle operators or owners may wish to prevent manual operation when by operators who are impaired (e.g., drowsy, distracted, or intoxicated).”).
Regarding claim 17, the processor is further configured to: determine, based on a traveling position of the traveling assistance target vehicle, whether a current section of the traveling schedule route is an assistance section in a case where the first leading vehicle is absent; determine remote driving assistance is provided by the external device in a case where the current section is the assistance section; set assistance traveling control based on the determination that the remote driving assistance is provided by the external device; and set an autonomous traveling control in a case where the current section is not the assistance section (Switkes [0053] the system may malfunction and due to failures, or [0043] some areas of roadways will not be adequate for linking and disable the link, and the leader vehicle may not be recognized (no leading vehicle is present). [0053] The system may react by control the vehicle to reduce the engine or start braking to ensure safe gap between the leading vehicle and the following vehicle; [0060] the system may identify leading vehicle that is available for linking, depending on the vehicle positioning, weight of the load, and other factors. If they vehicle is unavailable, the system returns to coordination mode).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. in view of Konrardy et al., as applied to claim 1 above, and further in view of  Alam et al. (US 2016/0026187 A1). 
Regarding claim 3, Switkes teaches the traveling assistance device according to claim 1. Yet, Switkes does not teach wherein the processor is further configured to: 
set a second leading vehicle based on the leading vehicle information; and 
start the execution of the following traveling control based on deviation of the first leading from the set traveling schedule route.
However, in the same field of endeavor, Alam does teach wherein the processor is further configured to: 
set a second leading vehicle based on the leading vehicle information (Alam [0068] a new leader vehicle may be appointed, based on calculation capacity, sensor data, aerodynamic characteristics, and such); and 
start the execution of the following traveling control based on deviation of the first leading from the set traveling schedule route (Alam [0177] if the leader vehicle diverts from the platoon (deviates from the scheduled route), the responsibility may be transferred to another vehicle, which is then appointed as the new leader vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Switkes system of following and controlling the leader vehicle via communication by setting a new leader when the traveling control deviates, as taught by Alam, for the purpose of selecting a leader that is best suited for the platoon, such as having better visibility, carrying a safer load, or having better aerodynamic characteristics (Alam [0067], which would improve the driving experience for the vehicle behind (Alam [0031]). 

Claims 9-10, 13, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. in view of Alam et al. and Konrardy et al. 
Regarding claim 14, Switkes teaches a traveling assistance system comprising: 
a traveling assistance device on a traveling assistance target vehicle, wherein the traveling assistance device is configured to perform traveling assistance (Switkes [0091] the collected data about the vehicle may be applied to a wide variety of control inputs, such as gear selection, speed selection, route selection, etc., and the optimized control inputs are communicated to the automated system, which performs traveling assistance); and 
a traveling assistance management device configured to manage the traveling assistance at a position away from the traveling assistance target vehicle, wherein the traveling assistance device includes:
a set of sensors (Switkes [Fig. 12]) configured to acquire outside-vehicle information and driver information associated with the traveling assistance target vehicle (Switkes [0061] upcoming features of the road or greater environment may be identified from various data and sources, such as sensor data; Switkes [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0073] individual driver performance information may be tracked and identified); and
a first processor configured to: set a traveling schedule route of the traveling assistance device based on the acquired driver information ([0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such);
communicate with the traveling assistance management device that provides leading vehicle information (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle);
detect a leading vehicle based on the leading vehicle information (Switkes [0060] the system identifies a vehicle available for coordination, wherein the identified vehicle may be a leading vehicle available for linking); and 
start execution of following traveling control to follow the detected leading vehicle (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles; [0071] the critical priority data is used to actively control the trailing device, such as acceleration, braking, range or relative speed, etc., and such data may be received (coming from the leading vehicle), or transmitted), wherein the execution of the following traveling control is started based on the acquired outside-vehicle information, the leading vehicle information, the set traveling schedule route, a traveling schedule time of the traveling assistance device, and the acquired driver information (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle; [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information)), and 
the traveling assistance management device includes a second processor configured to (Switkes [0058] the system includes a plurality of processors): 
communicate with the traveling assistance target vehicle (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle);
wherein the candidate vehicle is scheduled to travel in the traveling schedule route of the traveling assistance target vehicle at the traveling schedule time of the traveling assistance target vehicle (Switkes [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time; [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such; [0049] the control processor in the lead truck communicates its status to the control processor in the trailing truck, to cause the trucks to move into close proximity to one another (control the vehicle );
notify the traveling assistance target vehicle of the leading vehicle information that indicates  the leading vehicle (Switkes [0058]the data link provides information about relevant characteristics of the leading truck, including acceleration, and [0081] the data link is accomplished between two vehicles to communicate);
acquire leading vehicle use information for each candidate vehicle of the plurality of candidate vehicles from one of the traveling assistance target vehicle or the leading vehicle (Switkes [0055] the driver of the second truck (candidate vehicle) is provided the same knowledge of the road ahead as the lead vehicle, using a forward looking camera; [0049] the control processor in the lead truck communicates its status to the control processor in the trailing truck, to cause the trucks to move into close proximity to one another (control the vehicle)), wherein the leading vehicle use information indicates a travelling distance and travelling time to follow the leading vehicle from the traveling assistance target vehicle (Switkes [0061] the operating characteristics are determined to see if the vehicles are suitable for linking, and also to make the determination as to which truck should lead. Some of the factors include characteristics of the truck, load, and such may adjust the gap between the truck, the distance is adjusted with speed, and such. The following distance can be adjusted; [0065] the order of the vehicles may be determined by linking time accrued (travelling time) [0089] the fleet manager calculates a section of metrics that pertains to the operation of a particular truck, which may be the leading vehicle, and a fleet a s whole, and manages the data, such as time linked, driver efficiency, etc.); and
provide an incentive to each candidate vehicle based on the leading vehicle use information for respective candidate vehicle (Switkes [0089] the driver performance (driver efficiency, miles per gallon, savings, etc.) may be used to calculate and provide driver incentives. The collected data shows operation of a particular truck (which may be the leading vehicle), and a fleet as a whole. The incentive is provided based on the information, such as time linked (travelling time), miles per gallon (which provides distance), driver efficiency, etc.). 
Yet, Switkes does not explicitly teach selecting, as the leading vehicle, a candidate vehicle from a plurality of candidate vehicles in response to a request for the leading vehicle information from the traveling assistance target vehicle. 
However, in the same field of endeavor, Alarm does teach selecting, as the leading vehicle, a candidate vehicle from a plurality of candidate vehicles in response to a request for the leading vehicle information from the traveling assistance target vehicle (Alarm [0125] the computer device may appoint a leader vehicle as responsible for communicating information to at least one additional vehicle, wherein [0189] the leader may be appointed in a platoon (there are plurality of candidates), and the new leader vehicle assume the responsibilities of the previous leader). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Switkes system of following and controlling the leader vehicle via communication by selecting a leader vehicle to communicate and lead other vehicles, as taught by Alam, for the purpose of effective exchange of information and communication between the vehicle (Alam [0006]).
Switkes et al. and Alam et al. do not expressly teach, where Konrardy et al. teaches, that the driver information indicates a recognition ability of a peripheral environment of the driver (Konrardy et al., at least para. [0151], “At block 704, the on-board computer 114 may monitor operation of the vehicle 108 during operation. Such monitoring may include collecting operating data for the vehicle 108, or it may be limited to monitoring location, current autonomous operation feature usage levels, and one or more environmental conditions in the vehicle operating environment. The location of the vehicle 108 may be determined using the GPS unit 206 or other geolocation components within the vehicle (including geolocation components within the mobile device 108). An indication of such location may be used to determine the current road segment the vehicle is traversing along a route. For example, the vehicle 108 may be proceeding along a route between origin and destination locations, which route may include a plurality of connecting road segments. The operation of the vehicle 108 may be monitored in part using the sensors 120 within the vehicle 108 to determine location and environmental conditions, such as weather, traffic, construction, or other conditions. In some embodiments, the sensors 120 may also monitor a vehicle operator to determine condition of the vehicle operator (e.g., attentiveness, distraction, drowsiness, impairment, etc.), which may be used to determine the relative risks of manual and autonomous operation. In further embodiments, the on-board computer 114 may further determine a status of the one or more autonomous operation features, which may include an evaluation of whether the autonomous operation features are functioning properly, damaged, or inoperable. Similar status or quality determinations may be made for sensors 120 used by the autonomous operation features, the status of which may impact the effectiveness of the features in controlling the vehicle 108.”; and para. [0160], “Vehicle operators may vary in their levels of experience operating vehicles, impairment levels, or ability to effectively monitor and respond to conditions while manually controlling vehicles. For example, new drivers may be capable of safely piloting a vehicle in good weather in light traffic, but they may lack the ability to safely drive in more challenging conditions. As another example, drivers with poor eyesight may be significantly less safe when driving at night or in inclement weather. Further, vehicle operators or owners may wish to prevent manual operation when by operators who are impaired (e.g., drowsy, distracted, or intoxicated).”).  It would have been obvious to incorporate the teaching of Konrardy et al. into the system of Switkes et al. for the purpose of adapting to differing capabilities of the vehicle operator in differing conditions, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 9 and 13 are rejected under the same rationale as claim 14. 

Regarding claim 10, Switkes teaches the traveling assistance management device according to claim 9, wherein 
in response to a request for traveling assistance information from the traveling assistance target vehicle, the processor is further configured to generate generates traveling assistance information based on outside-vehicle information acquired by the traveling assistance target vehicle (Switkes [0057] the system requests may be made, wherein the processor can receive information via the communication link, [0058] and the exchange of information between vehicle control units of both the leading and trailing trucks can be made; [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle (traveling assistance information)) and driver information regarding the traveling assistance target vehicle (Switkes [0073] the system can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver; [0048] the system may suggest driver to slow down or speed up (traveling assistance information), based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such; [0057] the data link can be used to manage, send, and receive data regarding the controls to be related to the driver, which uses a communication link.) and the processor is further configured to notify the traveling assistance target vehicle of the generated traveling assistance information (Switkes [0050] the control or traveling information, such as braking event, can be sent to the rear vehicle using the communication link).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Switkes in view of Konrardy et al., as applied to claim 1 above, and further in view of Loo et al. (U.S Patent No. 10,394,253; hereinafter “Loo”). 

Regarding claim 7, Switkes teaches the traveling assistance device according to claim 1, Yet, Switkes does not teach wherein the traveling control unit performs autonomous traveling control for automatically traveling based on the outside-vehicle information acquired by the outside-vehicle information acquisition unit at a time of determination that no leading vehicle is present based on the leading vehicle information during traveling in a section not requiring traveling assistance.
However, in the same field of endeavor, Loo does teach traveling assistance device according to claim 1, wherein the traveling control unit performs autonomous traveling control for automatically traveling based on the outside-vehicle information acquired by the outside-vehicle information acquisition unit at a time of determination that no leading vehicle is present based on the leading vehicle information during traveling in a section not requiring traveling assistance (Loo [col. 8 lines 58-67 – col. 9 lines 1-3] one or more vehicles in the caravan may be autonomous, and the vehicle may be controlled by computing the data from sensors that collect information related to the vehicle’s surroundings and use the inputted information to control components of the vehicle and steer the vehicle, and may not rely on information generated for a caravan. This means the control of the vehicle would not be affected by the caravan, which also means the presence of the leader vehicle does not affect the control of the vehicle. According to the specification, the section that requires traveling assistance is a high risk section. Thus the Examiner interprets the section not requiring traveling assistance is low risk section, or when the vehicle is driving/following at a low speed. Since the vehicle is fully autonomous ad is able to navigate based on the sensor data of the environment and the route information, the vehicle is able to perform autonomous control in section not requiring traveling assistance during the absence of the leading vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switke’s system of using outside-vehicle information to follow the leading vehicle by using autonomous control of the vehicle that uses outside-vehicle information in the absence of the leader vehicle, as taught by Loo, for the purpose of having control over the vehicle in a case the lead vehicle gets lost or takes inefficient route, so that the following vehicles may not suffer the same fate, or get separated from the caravan (Loo, [col. 1 lines 24-43]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komori, at para. [0051], “The out-of-sight region R3 may be a blind spot for the driver or a region outside the distance of the driver's vision, or a region outside a detection region of an obstacle detection sensor where the own vehicle V1 is equipped with the sensor. The out-of-sight region R3 is determined by, for example, the shape of the vehicle V1 where the region R3 is a blind spot for the driver, and is determined by the vision or eyesight of the driver where the region R3 is outside the distance of the driver's vision. In these cases, the blind spot for the driver of the vehicle V1 or the distance of the driver's vision may be obtained in advance. It is also possible to measure a watching pattern of the driver, or movements of the eyes of the driver, in advance, and register a region or regions located in directions in which the driver is less likely to watch, as the out-of-sight region(s). In another example, the type of the driver may be determined based on human characteristics, such as age and gender, and the out-of-sight region may be set based on data, such as blind spots or distances of vision, obtained through measurements for each type or model of the driver. In the case where the vehicle V1 is equipped with an obstacle detection sensor or sensors, the out-of-sight region R3 is determined by the range of detection of each obstacle detection sensor, which may be registered in advance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665